DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 1/20/2021, with respect to the rejection of claims 7, 10, 12, 13, 18, 20-32, 34-35 and 48-49 under Davis et al. US 2011/0106213 in view of Grill et al. US 2010/0152807 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis in view of Grill and further in view of Parkhouse US 7,003,353.
Applicant argues, in the response dated 1/20/2021 that neither Davis nor Grill disclose an external charger positioned in a hat which is configured to be placed on a head of a patient and the external charger is capable of wirelessly charging the battery via the power recovery coil.  In this case the prior art fails to disclose the external charger placed in a hat on the patients head.  Parkhouse clearly teaches this (see the Parkhouse abstract and drawings). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 10, 12, 13, 18, 20-32, 34-35 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 2011/0106213 previously cited in view of Grill et al. US 2010/0152807 previously cited and further in view of Parkhouse US 7,003,353.
Regarding claims 7 and 48-49:  Davis discloses a neurostimulation system 2 (figure 1) comprising: a deep brain implantable stimulator 14 (figure 1) in communication with a patient’s nervous system (figure 1 demonstrates communication with the brain), the stimulator 14 configured to generate electrical signals and having a stimulation electrode 11 (figure 1) and a stimulator telemetry component 53 (figure 3); a clinical programmer 20/40 (figures 1-2) operatively and wirelessly coupled to the stimulator, wherein the clinical programmer 20/40 is programmed to control the electrical signal of the stimulator by modifying a characteristic of the electrical signal to improve the efface of the electrical signal (paragraph 0034); and wherein the stimulator includes a battery 54 (figure 3, paragraph 0071) having a life span and wherein an input provided by an interface on the clinical programmer enables modifying the characteristic of electrical provide comfortable charging” for the patient (see Parkhouse, column 1, lines 44-45).
Regarding claim 10:  Davis discloses that the clinical programmer 20/40 operates in combination with telemetry which is considered to be a wireless communications subsystem (paragraph 0034).
Regarding claims 12-13:  Davis discloses a remote control (i.e. the wireless telemetry) operatively and wirelessly coupled to the stimulator (paragraphs 0034, 0124), and this is operated by the patient (“patient programmer”, paragraph 0034).
Regarding claim 18:  Davis further discloses that the stimulator receives a plurality of electrical signals from a memory unit associated with the clinical programmer (paragraphs 0063 and 0122). 
Regarding claim 20:  Davis discloses that multiple programs can “interleave pulses or other signals according to the different programs of a program group” (paragraph 0037), these programs are stored in the memory of the clinical programmer 20/40. 
Regarding claim 21-26:  Davis discloses using both a patient and clinical programmer (paragraph 0040) which can be remotely controlling the implant (paragraph 0040 “RF telemetry techniques”) which are known wireless communications links; either the clinical programmer or the patient programmer can having the sliding scale as described in figure 7B which would allow or non-regular pulse timing (paragraphs 0037-0040).  The patient can choose either more or less efficient as compared to battery longevity, which are predefined benefits (figure 7B, paragraphs 0039-0040), all of these parameters are changed over time (i.e. a time period).
Regarding claims 27-32 and 34-35:  Davis discloses that the clinical programmer prompts a clinician to program he stimulator in a predetermined order (paragraph 0038), the prompts are provided on a screen image with a status bar (paragraph 0038, figures 7A-B).  The status bar shows what is interpreted to be programing sequences, which are defaults, they are changed according to less and more efficient and amplitude vs. pulse width (figures 7A-B), the status is indicated by the “less efficient” “more efficient” boxes.  As can be seen in figures 6-10 the status is reported in various manners as tasks are completed (i.e. parameters altered).  Davis finally discloses electrical signals are programed in to the stimulator wirelessly via the programmer(s) (paragraphs 0040, 0049, 0051); and signal are selected and/or adjusted via the programmer (paragraphs 0038-40).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 2011/0106213 previously cited in view of Grill et al. US 2010/0152807 previously cited and further in view of Parkhouse US 7,003m353 and further in view of Kokones et al. US 2009/0036949 previously cited.
Regarding claim 11:  Davis/Grill/Parkhouse discloses the claimed invention however; Davis/Grill/Parkhouse does not specifically disclose sensors to collect data on the clinical programmer.  Kokones however teaches of a CNS implant (figure 1) which has sensors mounted to the patient programmer, which can clearly be considered a clinical programmer (paragraph 0025).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Davis/Grill/Parkhouse to include sensors to collect data on the clinical programmer, as taught by Kokones, in order to aid in rehabilitation tasks. 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 2011/0106213 previously cited in view of Pless US 8694,103 previously cited and further in view of Grill et al. US 2010/0152807 previously cited and further in view of Parkhouse US 7,003,353.
 Regarding claim 14: Davis discloses a neurostimulation system 2 (figure 1) comprising: a deep brain implantable stimulator 14 (figure 1) in communication with a patient’s nervous system (figure 1 demonstrates communication with the brain), the stimulator 14 configured to generate electrical signals and having a stimulation electrode 11 (figure 1) and a stimulator telemetry component 53 (figure 3); a clinical/patient programmer 20/40 (figures 1-2, paragraph 0034) operatively and wirelessly coupled to the stimulator, wherein the clinical programmer 20/40 is programmed to control the electrical signal of the stimulator by modifying a characteristic of the electrical signal to improve the efface of the electrical signal (paragraph 0034); and wherein the stimulator includes a battery 54 (figure 3, paragraph 0071) having a life span and wherein an input provided by an interface on the clinical programmer enables modifying the characteristic of electrical stimulation and thus increasing a lifespan of the battery (paragraphs 0095, 0105-0107).  Davis further disclose a GUI (figures 6a-b) which displays a comparative analysis of the modified electrical signals (figures 7a-b –figure 10).  Davis also discloses pulses which are consistent with pulse trains (paragraphs 0005-0006, 0019 and 0026-0027).  Davis further teaches of inductive coupling using a primary and secondary coil for energy transfer for charging the neurostimulator (paragraph 0071).  However, Davis does not specifically disclose a pulse train with a series of single pulses in groups with non-random differing inter-pulse intervals between the pulses and the groups.  Pless provide comfortable charging” for the patient (see Parkhouse, column 1, lines 44-45).
Regarding claim 15:  Davis further discloses modifying a characteristic of the pulse train (pulse width in paragraph 0006).
Regarding claim 16:  Davis further discloses that the pulse train includes a repeating sequence of the pulse train (paragraph 0130).
Regarding claim 17:  Davis further discloses modifying a characteristic of the repeating sequence of pulse trains (paragraph 0130).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792